EXHIBIT 10.3

 

RESOLUTION OF THE BOARD OF DIRECTORS

OF

Ingen Technologies, Inc.

 

The undersigned, being members of the Board of Directors of Ingen Technologies,
Inc., a Georgia Corporation, do hereby declare and state that they consent to
and hereby adopt the following resolutions and/or the following actions:

 

RESOLVED: According to the Board of Director meeting on March 19th, 2015, the
Board unanimously agreed to offer new Employment Agreements to David S Hanson
and Gary B Tilden. The Employment Agreements were revised to insure accuracy and
updated to correspond with the current employment status.

 

I certify that the Corporation is duly organized and existing and has the power
to take action called for by the above Resolution dated March 21, 2015.

 

 

Acknowledged by:

 

By: /s/ Gary B. Tilden   3/21/2015   Gary Tilden, Chairman of the Board   Date  
        By:/s/ David S. Hanson   3/21/2015   David Hanson, CEO   Date  

 



1

 

 

EMPLOYMENT AGREEMENT

 

This Agreement is dated this 19th day of March, 2015 by and between Gary B
Tilden, (Tilden) whose principal address is 3260 Blackhawk Circle, Riverside, CA
92503, and Ingen Technologies, Inc. ("INGEN"), a Georgia Corporation, located at
3410 La Sierra Avenue, Suite F507, Riverside CA 92503; and is hereinafter
referred to as the (“Company”).

 

I

RECITALS

 



A.Whereas; INGEN desires to enter into an Employment Agreement (“Agreement)”
with Tilden to serve as the Chairman of the Board and the Chief Operations
Officer (“COO”) of INGEN.

B.Whereas: INGEN's Board of Directors held a meeting of the Board on March 19,
2015 at which time the Board unanimously voted to re-appoint Tilden as the
Company’s Chairman of the Board reporting directly to and responsible to the
Board of Directors

C.Whereas; Mr. Tilden is also the Chief Operating Officer (COO), a corporate
officer of the company responsible for helping manage the day-to-day activities
of the corporation working closely with the CEO to ensure continuity and flow of
the company operations.

D.Whereas; INGEN and Tilden have reviewed this Agreement and any documents
delivered pursuant hereto and have taken such additional steps and reviewed such
additional documents and information as deemed necessary to make an informed
decision to enter into this Agreement.

E.Whereas; each of the parties hereto desires to make certain representations,
warranties and agreements in connection herewith and also to describe certain
conditions hereto.

 

II

AGREEMENT

 

Now therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.Acceptance: The Board of Directors have a majority vote to appoint Gary Tilden
as the Chairman of the Board and Chief Operations Officer (COO) of Ingen
Technologies, Inc. and Mr. Tilden has accepted the appointment and position as
Chairman of the Board and Chief Operations Officer (COO) of Ingen Technologies
Inc. 2.Term: The term of this Agreement is for a minimum of one (1) year
renewable by Tilden, upon approval by the full Board of Directors, for an
additional one (1) year term. 3.Compensation, Bonuses, Commissions & Benefits:

 

a. Annual Salary: An Annual Salary of $144,000 to be paid in monthly increments
of $12,000. If the company is unable to pay Tilden’s salary at any time during
the term of this contract, said salary shall be accrued with interest of 6% and
converted to a debenture at any time with conversion features of 40% discount to
market price.

 

b. Salary Increase Provision: Annual salary can be adjusted by both parties
based upon economic changes.

 

c. Stock Bonus: The Company agrees to an annual issuance of Preferred
Series-A-Stock in PAR of $50,000.00 per year and to be issued at the rate of 25%
per quarter during the first year of employment and for every year of employment
thereafter. Tilden may also receive additional stock and other compensation upon
meeting specific goals set forth by the Board of Directors related to his
responsibility as COO of INGEN.

 

d. Expenses: INGEN shall either pay directly or reimburse Tilden for all
generally accepted business expenses.

 



2

 

 

e. Benefits:

 

1. The Company is to provide Officer and Director Insurance to the Chairman/ COO
when the company is in the financial position to properly fund such insurance.

 

2. The Company will provide an individual health insurance package that includes
medical, dental and vision care provisions when the company is in the financial
position to properly fund such insurance.

 

4.Confidentiality:

 

a.This Agreement. The provisions of this Agreement are confidential and private
and are not to be disclosed to outside parties (except on a reasonable need to
know basis only) without the express, advance consent of all parties hereto or
by order of a court of competent jurisdiction.

b.Proprietary Information. Tilden agrees and acknowledges that during the course
of this Agreement in the performance of his duties and responsibilities that he
will come into possession or knowledge of information of a confidential nature
and/or proprietary information of INGEN.

c.Such confidential and/or proprietary information includes, but is not limited
to the following of INGEN: its agents, contractors, employees and all
affiliates; corporate and/or financial information and records of INGEN or any
client, customer or associate of INGEN; information regarding others under
contract, or in contact with, INGEN; customer information; client information;
shareholder information; business contacts, investor leads and contacts;
employee information; documents regarding INGEN’s website and any INGEN product,
including intellectual property.

d.Tilden represents and warrants to INGEN that he will not divulge confidential,
proprietary information of INGEN to anyone or anything without the advance,
express consent of INGEN, and further will not use any proprietary information
of INGEN for his or anyone else's gain or advantage during and after the term of
this Agreement.

 

5.Further Representations and Warranties: Tilden acknowledges that this is an
employment position and represents that he will perform his duties and functions
herein in a timely, competent and professional manner. Tilden represents and
warrants that he will be fair in his dealing with INGEN and will not knowingly
do anything against the interests of INGEN.

6.Survival of Warranties and Representations: The parties hereto agree that all
warranties and representations of the parties survive the closing of this
transaction.

7.Termination: This agreement is expressly not “at will.” It can be terminated
by INGEN only for cause, after reasonable notice and opportunity to correct any
alleged deficiencies. Tilden may request a hearing of the full Board of
Directors to defend himself against any attempt of INGEN to terminate this
Agreement. Any final determination of termination must be made by majority vote
of the INGEN Board of Directors (after such a hearing, if requested). Tilden
must give at least 30-days notice if he intends to resign.

 

III

MISCELLANEOUS PROVISIONS

 

1.Expenses: Each party shall bear its respective costs, fees and expenses
associated with the entering into or carrying out its obligations under this
Agreement.

2.Indemnification: Any party, when an offending party, agrees to indemnify and
hold harmless the other non-offending parties from any claim of damage of any
party or non-party arising out of any act or omission of the offending party
arising from this Agreement.

 



3

 

 

3.Notices: All notices required or permitted hereunder shall be in writing and
shall be deemed given and received when delivered in person or sent by confirmed
facsimile, or ten (10) business days after being deposited in the United States
mail, postage prepaid, return receipt requested, addressed to the applicable
party as the address as follows:

 

Company: David S Hanson, CEO   Ingen Technologies, Inc   3410 La Sierra Avenue.
  Suite F507   Riverside, CA 92503         COO: Gary B. Tilden   3410 La Sierra
Avenue.   Suite F507   Riverside, CA 92503

 

4.Breach: In the event of a breach of this Agreement, ten (10) days written
notice (from the date of receipt of the notice) shall be given. Upon notice so
given, if the breach is not so corrected, the non-breaching party may take
appropriate legal action per the terms of this Agreement.

5.Assignment: This Agreement is assignable only with the written permission of
both parties.

6.Amendment: This Agreement is the full and complete, integrated agreement of
the parties, merging and superseding all previous written and/or oral agreements
and representations between and among the parties, and is amendable in writing
upon the agreement of all concerned parties. All attachments hereto, if any, are
deemed to be a part hereof.

7.Interpretation: This Agreement shall be interpreted as if jointly drafted by
the parties. It shall be governed by the laws of the State of California
applicable to contracts made to be performed entirely therein.

8.Enforcement: If the parties cannot settle a dispute between them in a timely
fashion, either party may file for arbitration within Riverside County,
California. Arbitration shall be governed by the rules of the American
Arbitration Association. The arbitrator(s) may award reasonable attorneys fees
and costs to the prevailing party. Either party may apply for injunctive relief
or enforcement of an arbitration decision in a court of competent jurisdiction
within Riverside County, California.

9.Counterparts: This Agreement may be executed in counterparts each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement. Facsimile signatures shall be considered as valid and
binding as original signatures.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above and agree to all of the terms and conditions of this
Agreement set forth herein.

 

 

 

 



By: /s/ David S. Hanson   March 19, 2015   David S. Hanson – CEO   Date        
  By: /s/ Gary B. Tilden   March 19, 2015   Gary B. Tilden – Chairman/COO   Date
 

 



4

 

 

EMPLOYMENT AGREEMENT

 

This Agreement is dated this 19th day of March, 2015 by and between David S.
Hanson, (“Hanson”) whose principal address is 11733 Arbogast Ranch Road, Nevada
City, CA 95959, and Ingen Technologies, Inc. ("INGEN"), a Georgia Corporation,
located at 3410 La Sierra Avenue, Suite F507, Riverside CA 92503; and is
hereinafter referred to as the (“Company”).

 

I

RECITALS

 

A.Whereas; INGEN desires to enter into an Employment Agreement (“Agreement)”
with Hanson to serve as the Chief Executive Officer (“CEO”) of INGEN.

B.Whereas: INGEN's Board of Directors held a meeting of the Board on March 19,
2015 at which time the Board unanimously voted to appoint Hanson to become the
CEO and a Corporate Officer of the Company responsible for managing the daily
operations of the Company, reporting directly to and responsible to the Board of
Directors while working closing with the Chairman of the Board of Directors.

C.Whereas; The Board of Directors, working closely with the CEO will help
create, give guidance, and approve the overall direction, goals and strategies
of the Company.

D.Whereas; INGEN and Hanson have reviewed this Agreement and any documents
delivered pursuant hereto and have taken such additional steps and reviewed such
additional documents and information as deemed necessary to make an informed
decision to enter into this Agreement.

E.Whereas; each of the parties hereto desires to make certain representations,
warranties and agreements in connection herewith and also to describe certain
conditions hereto.

 

II

AGREEMENT

 

Now therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1.Acceptance: The Board of Directors have a majority vote to appoint David S
Hanson as the Chief Executive Officer (CEO) of Ingen Technologies, Inc., and Mr.
Hanson has accepted the appointment and position as Chief Executive Officer
(CEO) of Ingen Technologies, Inc. 2.Term: The term of this Agreement is for a
minimum of one (1) year renewable by Hanson, upon approval by the full Board of
Directors, for an additional one (1) year term.

3.Compensation, Bonuses, Commissions & Benefits:

 

a.Annual Salary: An Annual Salary of $144,000 to be paid in monthly increments
of $12,000 to be paid before the 10th of each month, and may be accrued with
interest of 6% and converted to a debenture at any time with conversion features
of 40% discount to market price.

b.Salary Increase Provision: Annual salary can be adjusted by both parties based
upon economic changes.

c.Stock Bonus: The Company agrees to an annual issuance of Preferred
Series-A-Stock in PAR of $50,000 per year to be issued at the rate of 25% per
quarter during the first year of employment and for every year of employment
thereafter. Hanson may also receive additional stock and other compensation upon
meeting specific goals set forth by the Board of Directors related to his
responsibility as CEO of INGEN. d.Expenses: INGEN shall either pay directly or
reimburse Hanson for all generally accepted business expenses.

 



5

 

 

e.Benefits:

 

1.The Company is to provide Officer and Director Insurance to the CEO when the
company is in the financial position to properly fund such insurance. 2.The
Company will provide an individual health insurance package that includes
medical, dental and vision care provisions when the company is in the financial
position to properly fund such insurance.

4.Confidentiality:

 

F.This Agreement. The provisions of this Agreement are confidential and private
and are not to be disclosed to outside parties (except on a reasonable need to
know basis only) without the express, advance consent of all parties hereto or
by order of a court of competent jurisdiction.

G.Proprietary Information. Hanson agrees and acknowledges that during the course
of this Agreement in the performance of his duties and responsibilities that he
will come into possession or knowledge of information of a confidential nature
and/or proprietary information of INGEN.

H.Such confidential and/or proprietary information includes, but is not limited
to the following of INGEN: its agents, contractors, employees and all
affiliates; corporate and/or financial information and records of INGEN or any
client, customer or associate of INGEN; information regarding others under
contract, or in contact with, INGEN; customer information; client information;
shareholder information; business contacts, investor leads and contacts;
employee information; documents regarding INGEN’s website and any INGEN product,
including intellectual property.

I.Hanson represents and warrants to INGEN that he will not divulge confidential,
proprietary information of INGEN to anyone or anything without the advance,
express consent of INGEN, and further will not use any proprietary information
of INGEN for his or anyone else's gain or advantage during and after the term of
this Agreement.

 

5.Further Representations and Warranties: Hanson acknowledges that this is an
employment position and represents that he will perform his duties and functions
herein in a timely, competent and professional manner. Hanson represents and
warrants that he will be fair in his dealing with INGEN and will not knowingly
do anything against the interests of INGEN.

6.Survival of Warranties and Representations: The parties hereto agree that all
warranties and representations of the parties survive the closing of this
transaction.

7.Termination: This agreement is expressly not “at will.” It can be terminated
by INGEN only for cause, after reasonable notice and opportunity to correct any
alleged deficiencies. Hanson may request a hearing of the full Board of
Directors to defend himself against any attempt of INGEN to terminate this
Agreement. Any final determination of termination must be made by majority vote
of the INGEN Board of Directors (after such a hearing, if requested). Hanson
must give at least 30-days notice if he intends to resign.

 

III

MISCELLANEOUS PROVISIONS

 

8.Expenses: Each party shall bear its respective costs, fees and expenses
associated with the entering into this Agreement.

9.Indemnification: Any party, when an offending party, agrees to indemnify and
hold harmless the other non-offending parties from any claim of damage of any
party or non-party arising out of any act or omission of the offending party
arising from this Agreement.

 



6

 

 

10.Notices: All notices required or permitted hereunder shall be in writing and
shall be deemed given and received when delivered in person or sent by confirmed
facsimile, or ten (10) business days after being deposited in the United States
mail, postage prepaid, return receipt requested, addressed to the applicable
party as the address as follows:

 



Company: Gary B. Tilden, Chairman of the Board & COO   Ingen Technologies, Inc  
3410 La Sierra Avenue.   Suite F507   Riverside, CA 92503         CEO: David S.
Hanson   3410 La Sierra Avenue.   Suite F507   Riverside, CA 92503

 

11.Breach: In the event of a breach of this Agreement, ten (10) days written
notice (from the date of receipt of the notice) shall be given. Upon notice so
given, if the breach is not so corrected, the non-breaching party may take
appropriate legal action per the terms of this Agreement.

12.Assignment: This Agreement is assignable only with the written permission of
both parties.

13.Amendment: This Agreement is the full and complete, integrated agreement of
the parties, merging and superseding all previous written and/or oral agreements
and representations between and among the parties, and is amendable in writing
upon the agreement of all concerned parties. All attachments hereto, if any, are
deemed to be a part hereof.

14.Interpretation: This Agreement shall be interpreted as if jointly drafted by
the parties. It shall be governed by the laws of the State of California
applicable to contracts made to be performed entirely therein.

15.Enforcement: If the parties cannot settle a dispute between them in a timely
fashion, either party may file for arbitration within Riverside County,
California. Arbitration shall be governed by the rules of the American
Arbitration Association. The arbitrator(s) may award reasonable attorneys fees
and costs to the prevailing party. Either party may apply for injunctive relief
or enforcement of an arbitration decision in a court of competent jurisdiction
within Riverside County, California.  16.Counterparts: This Agreement may be
executed in counterparts each of which shall be deemed an original and all of
which together shall constitute one and the same agreement. Facsimile signatures
shall be considered as valid and binding as original signatures.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above and agree to all of the terms and conditions of this
Agreement set forth herein.

 

 

 

 



By: /s/ David S. Hanson   March 19, 2015   David S. Hanson – CEO   Date        
  By: /s/ Gary B. Tilden   March 19, 2015   Gary B. Tilden – Chairman/COO   Date
 

 



7

 